Citation Nr: 1638115	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-22 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to an increased disability rating for a left knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 2003 to August 2012.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

The issue of entitlement to an service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A signed statement from the Veteran representative, date stamped October 23, 2014, was received by VA prior to the promulgation of a decision by the Board, in which the Veteran's representative expressed the Veteran's desire to withdraw the issue of entitlement to an increased disability rating for a left knee disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative has withdrawn the issue of entitlement to an increased disability rating for a left knee disorder appeal and, hence regarding that issue, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the issue of entitlement to an increased disability rating for a left knee disorder and that issue is dismissed.


ORDER

Entitlement to an increased disability rating for a left knee disorder is dismissed.


REMAND

The Veteran contends that he is entitled to service connection for a right knee disorder.  The Veteran testified, and his service treatment records memorialize, that he injured his right knee in-service.  The Veteran also testified, and his VA treatment records memorialize, that he currently experiences pain in his right knee.  See Transcript.  The Veteran is competent to report symptoms such as pain, and these reports, along with the memorialized in-service incurrence, are sufficient to trigger VA's duty to assist.  Accordingly, this matter is remanded in order to provide the Veteran with an additional VA examination to determine the nature and etiology of the Veteran's claimed right knee disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from August 2014 to the present. 

2.  Schedule a VA knee examination in order to determine the answers to the following questions:

a)  Does the Veteran have a current right knee disability, to include a torn medial collateral ligament or an injured meniscus?  Why or why not?

b) If a current right knee disability is diagnosed, is it at least as likely as not (50 percent or greater) that such a disability either began during or was otherwise caused by his military service, to include as a result of his in-service skiing accident?  Why or why not?

In so doing, the examiner should address whether the MCL injury to the Veteran's right knee would be likely to have healed without residuals and whether any other knee problems, such as meniscus issues, would be expected with such an injury.

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


